179 F.2d 240
Duncan C. McCREA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10901.
United States Court of Appeals Sixth Circuit.
December 9, 1949.

Petitioner not represented.
Duncan C. McCrea, in pro. per., Detroit, Mich., Theron L. Caudle, Charles Oliphant, Washington, D. C., for respondent.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
It appearing to the court that no steps have been taken since the docketing of this case on April 1, 1949;


2
It is now ordered, upon the Court's own motion, that the petition for review herein be and the same is dismissed for want of prosecution.